Court of Appeals
of the State of Georgia

                                      ATLANTA, January 07, 2015

The Court of Appeals hereby passes the following order:

A15D0186. SACAL ENVIRONMENT & MANAGEMENT COMPANY v.
    RAUL SILVA, et al.

      Upon consideration of the Application for Discretionary Appeal, it is
ordered that it be hereby DENIED.


LC NUMBERS:
82430

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta, January 07, 2015
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.